Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

The amendment and the arguments filed on 10/12/21 have been considered and found persuasive.  

The prior art teaches a device comprising: a semiconductor substrate formed of a first semiconductor material; a plurality of semiconductor fins extending from the semiconductor substrate; an insulating layer surrounding the semiconductor fins, a gate stack extending over the plurality of semiconductor fins, the gate stack extending down respective sidewalls of respective ones of the plurality of semiconductor fins; each semiconductor fin of the plurality of semiconductor fins including a source/drain region on a side of the gate stack, wherein the source/drain region comprises: a first portion having a substantially columnar shape, when viewed in cross section, and a second portion having a substantially faceted shape, when viewed in cross section; and a source/drain contact electrically connecting respective source/drain regions of respective semiconductor fins of the plurality of semiconductor fins, but is silent with respect to the above teachings in combination with an insulating layer surrounding the semiconductor fins, the insulating layer having a topmost surface a first height above the semiconductor substrate and an intermediate surface a second lesser height above the semiconductor substrate; a gate stack extending over the plurality of semiconductor fins, the gate stack extending down respective sidewalls of respective ones of the plurality of semiconductor fins and having a bottom surface in contact with the topmost surface of the insulating layer; each semiconductor fin of the plurality of semiconductor fins including a source/drain region on a side of the gate stack, wherein the source/drain region comprises: a first portion having a substantially columnar shape, when viewed in cross section, the first portion extending to a height above the intermediate surface of the insulating layer, and a second portion having a substantially faceted shape, when viewed in cross section, the second portion extending to a height from the topmost surface of the insulating layer to above the topmost surface of the insulating; and a source/drain contact electrically connecting respective source/drain regions of respective semiconductor fins of the plurality of semiconductor fins, the source/drain contact extending below the topmost surface of the insulating layer and contacting the intermediate surface of the insulating layer.
	The prior art teachers a device comprising: a semiconductor substrate formed of a first semiconductor material and having a semiconductor fin extending from a major surface thereof; an insulation region extending into the semiconductor substrate and at least partially surrounding the semiconductor fin; a gate stack extending over a top and sidewalls of the semiconductor fin; a source/drain region adjacent a side of the gate stack, the source/drain region including a first portion, and a second portion that extends from the first portion and extends above a topmost surface of the insulating region, the second portion having faceted sidewalls that extend out laterally from the first portion, wherein the first portion and the second portion comprise a semiconductor material that is different than the semiconductor fin material, but is silent with respect to the above  teachings in combination with the first portion extending from above a top surface of the insulation region to below the topmost surface of the insulation region.

	The prior art also teaches a method comprising: forming an insulator layer surrounding a semiconductor fin; forming a gate stack over the semiconductor fin, the gate stack extending to a topmost surface of the insulator layer; epitaxially growing a source/drain region with faceted surfaces; depositing a second insulator layer above the source/drain region and above the insulator layer; forming a contact opening through the second insulator layer, the contact opening exposing the source/drain region; and forming a contact in the contact opening, but is silent with respect to the above teachings in combination with forming an insulator layer surrounding a semiconductor fin; forming a gate stack over the semiconductor fin, the gate stack extending to a topmost surface of the insulator layer; etching a portion of the semiconductor fin to leave a recess in the insulator layer, wherein a semiconductor material is exposed at a bottom of the recess; epitaxially growing a source/drain region to fill the recess and to extend above the recess with faceted surfaces; depositing a second insulator layer above the source/drain region and above the insulator layer; forming a contact opening through the second insulator layer and partially through the insulator layer, the contact opening exposing the source/drain region, the contact opening further having a bottom defined by an intermediate surface of the insulator layer, the intermediate surface being below the topmost surface of the insulator layer; and forming a contact in the contact opening, the contact having a bottommost surface that contacts the intermediate surface of the insulator layer.

These combinations have been found to not be anticipated or render obvious over the prior art, hence claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR A MANDALA whose telephone number is (571)272-1918.  The examiner can normally be reached on M-Th 8-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTOR A MANDALA/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        10/18/21